          Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 1 of 44



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 COMMONWEALTH EQUITY SERVICES,
 LLC d/b/a COMMONWEALTH
 FINANCIAL NETWORK and MARGARET
 BENISON,                                                 Civil Action No. _____________

                           Plaintiffs,

 v.

 THE OHIO NATIONAL LIFE INSURANCE
 COMPANY; OHIO NATIONAL LIFE
 ASSURANCE CORPORATION; and OHIO
 NATIONAL EQUITIES, INC.,

                           Defendants.


                                     VERIFIED COMPLAINT

        Plaintiff Commonwealth Equity Services, LLC d/b/a Commonwealth Financial Network

(“Commonwealth”) and its registered representative Plaintiff Margaret Benison (collectively,

“Plaintiffs”) bring this action for injunctive relief and damages arising out of Defendants’

unlawful scheme to: (a) obtain services from Plaintiffs without paying contractually agreed upon

trail compensation; (b) withhold earned compensation as leverage to make Commonwealth sign

a proposed new replacement agreement which provides substantially less compensation and

which, unlike the contract presently in force, permits Defendants to unilaterally cancel all

compensation at any time; and (c) interfere with Plaintiffs’ relationship with those clients who

own a variable annuity with a Guaranteed Minimum Income Benefit Rider (“GMIB Rider”) by

wrongfully attempting to cause the clients to surrender their variable annuity because it is in

Defendants’, but not the clients’, best interest and is against Plaintiffs’ interest, including that

Defendants wish to stop paying trail commissions.
            Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 2 of 44



                                        INTRODUCTION

       1.       In 1998, Defendants The Ohio National Life Insurance Company, Ohio National

Life Assurance Corporation and Ohio National Equities, Inc. (collectively “Ohio National”

and/or “Defendants”) and Commonwealth entered into a Selling Agreement (the “Selling

Agreement”) and an Addendum (the “Addendum”), pursuant to which, among other things,

Commonwealth agreed to sell Ohio National’s variable insurance contracts/policies

(“Contracts”) through Commonwealth’s national system of registered representative brokers

and/or registered investment advisors (individually and collectively “Representatives”). True

and accurate copies of the Selling Agreement, the Schedule of Commissions (“Commission

Schedule”), and the Addendum are attached hereto as Exhibits A, B and C.

       2.       One of the Ohio National Contracts subject to the Selling Agreement was a

variable annuity with a GMIB Rider (“GMIB Annuity”).

       3.       The GMIB Rider provides the client with the opportunity to take guaranteed

retirement income for life, regardless of the performance or value of the underlying contract

investments.

       4.       The amount of the annual income is derived by taking the higher of a fixed

percentage of either the investor’s account value or the GMIB Rider income base. The GMIB

income base is calculated by compounding the client’s investment by a fixed step up percentage

every year until income distributions begin or the investor turns age 85. For example, the

majority of GMIB Riders sold by Ms. Benison had a fixed step up percentage of 6%. Even if a

combination of underperforming investments, contract fees and income distributions were to

cause the annuity’s account value to fall to zero, Ohio National is nonetheless still responsible

for continuing a certain level of guaranteed income for the lifetime of the client.


                                                 2
             Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 3 of 44



        5.       Upon information and belief, many of Ohio National’s GMIB Riders, including

those sold by Ms. Benison to her clients, are currently viewed as unprofitable for Ohio National

due to various factors, including market factors.

        6.       Consequently, Ohio National decided that it was in their best interest to get rid of

existing GMIB Annuities, including those owned by Plaintiffs’ clients.

        7.       Initially, Ohio National sought to have the Representatives help Ohio National

buy their way out of the situation. As detailed below, Ohio National offered GMIB Annuity

owners a “new” or alternative investment, and tried to incent Commonwealth’s Representatives

to “sell” clients on the benefit of the proposed exchange, indicating that the Representatives

would get paid again for selling the alternative investment. All but a small handful of

Commonwealth’s clients chose not to accept the swap, and only one of Ms. Benison’s

approximately twenty-five clients with a GMIB Annuity accepted the swap.

        8.       Having failed to entice the clients (and their Representatives) with the “carrot,”

Ohio National next decided to try and stop the financial bleeding caused by the GMIB Annuities

by using a “stick.” As described below, Ohio National devised a scheme to: (a) save money by

refusing to pay owed trail compensation to Commonwealth on GMIB Annuities; and (b) drive a

wedge between Plaintiffs and their clients in the hope of getting better results in future attempt(s)

to coerce clients to surrender GMIB Annuities.

        9.       Ohio National’s scheme included several elements and is continuing.

        10.      First, Ohio National announced the termination of the Selling Agreement, and

informed Commonwealth that trail compensation would not be paid post termination,

notwithstanding the terms of the Selling Agreement’s Addendum which specifically provides

that, after termination of the Selling Agreement, Ohio National must continue to pay


                                                    3
          Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 4 of 44



Commonwealth for as long as Commonwealth remains Broker Dealer of Record of an existing

Contract. True and accurate copies of the Ohio National’s September 20, 2018 letter

(“Termination Letter”) and September 21, 2018 letter (“Servicing Agreement Letter”) to

Commonwealth are attached hereto as Exhibits D and E, respectively, and the proposed

Servicing Agreement, which was enclosed with the September 21, 2018 letter, is attached as

Exhibit F.

        11.    Next, Ohio National sent Commonwealth an offer to sign a proposed new

“Servicing Agreement” which, for all non-GMIB Annuity Contracts, provided for payment to

Commonwealth of a “servicing fee” for servicing the non-GMIB Annuity Contracts, which fee is

to be equal to the same compensation already owed by Ohio National to Commonwealth under

the Selling Agreement. See Exs. E and F.

        12.    As noted, however, the Servicing Agreement does not provide for any

compensation to be paid to Commonwealth regarding a GMIB Annuity.

        13.    According to Ohio National, Plaintiffs are expected to service the GMIB

Annuities, and incur the obligations that come with same, without payment or receipt of any

compensation, including the compensation already owed to Commonwealth under the terms of

the Selling Agreement.

        14.    Servicing a GMIB Annuity is complicated. A GMIB Rider affects, among other

things: the amount of withdrawals allowed per year on the Contract; the timing of withdrawals;

the timing of annuitization; and the expected return per year from the annuity contract. A true

and accurate copy of the ONcore Flex Variable Annuity Prospectus dated May 1, 2018 with

Supplements dated May 11, 2018 and September 7, 2018 (“Prospectus”) which discusses the

GMIB rider is attached hereto as Exhibit G.


                                                4
           Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 5 of 44



         15.     Deciding whether a GMIB Annuity should be surrendered or exchanged for

 another product is likewise complicated. See Ex. G, at 47-54.

         16.     Now, Defendants have decided to directly attempt to convince Plaintiffs’ clients

 to give up their GMIB Rider benefits.

         17.     In an email dated October 29, 2018, Ohio National notified Commonwealth and

 affected Representatives that:

                 From November 12, 2018 through February 11, 2019, Ohio National is offering
                 the opportunity for eligible clients to participate in a Buyout offer of their…variable
                 annuity contract with Guaranteed Minimum Income (GMIB) rider. By accepting
                 this offer, clients will be cancelling their variable annuity contracts and all attached
                 riders in exchange for an Enhanced Contract Value, which they may receive as a
                 cash surrender or transfer to a financial product available from another financial
                 institution.

 (“Buyout Offer”). A true and accurate copy of the October 29, 2018 Email to Margaret Benison

 is attached hereto as Exhibit Q (“October 29, 2018 Email”).

         18.     In that same Email, Ohio National made it clear that it was going directly to the

 client with the Buyout Offer: “The following items accompany this letter: A list of clients

 eligible for the offer[;] A sample of the letter your eligible client will receive[;] a copy of the

 GMIB Buyout Offer Acceptance form[.]” Id.

         19.     Ohio National’s unlawful conduct is thus intended to extract extra-contractual

promises from Plaintiffs and cut off the payment of trails commissions to Plaintiffs. More

troubling, that illicit effort seemed designed to: (a) pressure Plaintiffs to counsel their clients to

surrender their GMIB Annuities or to purchase other financial products not in the clients’ best

interest; or (b) result in advisors providing less service to GMIB Annuity clients thereby

increasing the chances Ohio National will get the result it seeks – surrender of the GMIB




                                                    5
           Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 6 of 44



Annuities, or (uninformed) transactions made by the clients that will void the terms of their

GMIB Riders.

        20.     As articulated by the Investment News, Oct. 4, 2018 article titled, “How Ohio

National’s Move May Lead to ‘Unscrupulous’ Broker Behavior with Annuities”:

                Even though most brokers will be losing trail commissions, Ohio
                National executives believe they will continue providing services to
                clients. . . . Advisers question that logic, saying brokers will
                naturally shy away from helping annuity clients — or at least
                providing the same level of service — if they're not compensated for
                it.

                Some experts believe some of this broker behavior is precisely what
                the insurer is trying to encourage — product exchanges and client
                mistakes could allow the company to legally wriggle out of pricey
                obligations it made to consumers.

                ‘That is what Ohio National wants,’ said Sheryl Moore, president
                and CEO of consulting firm Moore Market Intelligence. ‘Living
                benefit guarantees are expensive, hard on their reserves and they
                don't want it.’

Greg Iacurci, “How Ohio National’s Move May Lead to ‘Unscrupulous’ Broker Behavior with

Annuities,” Investment News, (Oct. 4, 2018).

        21.     If Ohio National’s scheme is not stopped, clients will be faced with evaluating

what is in their best interest without the benefit of the advice of a compensated advisor.

        22.     Moreover, Ohio National’s scheme places Commonwealth in a potential “Catch

22” situation. If Commonwealth does not sign the Servicing Agreement, Ohio National has

indicated that, after the termination date of the Selling Agreement, it will not pay Commonwealth

any trail compensation on any Contracts. On the other hand, if Commonwealth signs the

Servicing Agreement, Plaintiffs have concerns that Ohio National will argue that

Commonwealth’s execution of the Servicing Agreement acts as some type of waiver or release of



                                                  6
          Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 7 of 44



its rights under the Selling Agreement. Commonwealth attempted to obtain Ohio National’s

position on this matter but Ohio National has not provided its position.

        23.     Furthermore, Ohio National’s scheme attempts to pressure Commonwealth into

signing the Servicing Agreement by pitting the interests of Representatives against each other.

Commonwealth’s Representatives who have clients with non-GMIB Annuities have a potential

interest in Commonwealth signing the Servicing Agreement so they can get paid, and they may

feel that this interest outweighs the concern regarding waiving or releasing rights under the

Selling Agreement. However, Commonwealth’s Representatives who have clients with GMIB

Annuities have no such interest because they will not get paid under the terms of the Servicing

Agreement and, therefore, they may not want to risk potential waiver or release of any rights

under that Agreement.

        24.     Thus, Plaintiffs seek injunctive relief to maintain the status quo while this legal

dispute is resolved in the Financial Industry Regulatory Authority (“FINRA”) Arbitration

(including without limitation a permanent injunction arbitration hearing to be held within 15 days

of court ordered temporary relief) pursuant to the agreement to arbitrate contained in the

Addendum. Ex. C.

        25.     Plaintiffs also seek a declaratory judgment concerning the disputed rights and

obligations under the Selling Agreement and Servicing Agreement, as well as specific

performance and/or monetary remedies for: breach of contract; breach of the implied covenant of

good faith and fair dealing; fraud in the inducement; tortious interference; violations of Mass.

Gen. Laws ch. 93A, §§2 and 11; and unjust enrichment.

                                             PARTIES




                                                  7
          Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 8 of 44



       26.     Plaintiff Commonwealth Equity Services, LLC d/b/a Commonwealth Financial

Network is a Massachusetts Limited Liability Company with a principal place of business at 29

Sawyer Road, Waltham, Middlesex County, Massachusetts. Commonwealth’s only member is a

single member Delaware LLC with a principal place of business in Massachusetts, whose only

member is another Delaware LLC with a principal place of business in Massachusetts, whose

only member is a corporation organized under the laws of Massachusetts with a principal place

of business in Massachusetts. Commonwealth is an independent broker dealer registered with

the FINRA and is also an investment advisor firm registered with the United States Securities

and Exchange Commission (“SEC”). Commonwealth Equity Services, LLC was converted from

Commonwealth Equity Services, Inc. under the laws of Massachusetts on August 1, 2017,

retaining all the powers, privileges, rights, duties, liabilities and limitations of Commonwealth

Equity Services, Inc. Commonwealth Equity Services, Inc. was converted from Commonwealth

Equity Services, LLP under the laws of Massachusetts on November 23, 2010, retaining all the

powers, privileges, rights, duties, liabilities and limitations of Commonwealth Equity Services,

LLP. Commonwealth Equity Services LLP was converted from Commonwealth Equity

Services, Inc. under the laws of Massachusetts on December 22, 2004, retaining all the powers,

privileges, rights, duties, liabilities and limitations of Commonwealth Equity Services, Inc.

       27.     Plaintiff Margaret Benison is a citizen of Massachusetts and resides in

Shrewsbury, Massachusetts. Ms. Benison is a FINRA registered representative of

Commonwealth and has been since 1998. She is also an investment advisor representative of

Commonwealth’s SEC Registered Investment Advisor.

       28.     Defendant The Ohio National Life Insurance Company is a corporation organized

under the laws of Ohio, with a principal place of business at One Financial Way, Cincinnati,


                                                 8
            Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 9 of 44



Ohio 45242. The Ohio National Life Insurance Company is a wholly owned stock subsidiary of

Ohio National Financial Services, Inc, which corporation has the same principal place of

business.

       29.      Defendant Ohio National Life Assurance Corporation is a corporation organized

under the laws of Ohio, with a principal place of business at One Financial Way, Cincinnati,

Ohio 45242. Ohio National Life Assurance Corporation is a wholly owned stock subsidiary of

The Ohio National Life Insurance Company.

       30.      Defendant Ohio National Equities, Inc. is a corporation organized under the laws

of Ohio, with a principal place of business at One Financial Way, Cincinnati, Ohio 45242. Ohio

National Equities, Inc. is an independent broker dealer registered with FINRA. Upon

information and belief, Ohio National Equities, Inc. is a wholly owned subsidiary of The Ohio

National Life Insurance Company.

       31.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. §1332. The Ohio

National defendants are corporations incorporated under the laws of Ohio with principal places

of business in Ohio. Plaintiff Ms. Benison is a citizen of Massachusetts. Commonwealth is a

limited liability company, with members who are citizens of Massachusetts and/or Delaware and

which has a principal place of business in Massachusetts. None of Commonwealth’s members

are citizens of Ohio. The amount in controversy, without interest and costs, exceeds the sum or

value of $75,000.

       32.      This Court, pursuant to Massachusetts General Laws c. 223A, §3, has jurisdiction

over Ohio National because, as detailed below, it engaged, directly or indirectly, in actions or

conduct within Massachusetts, which actions and conduct were targeted at and caused injury to

Massachusetts residents in Massachusetts.


                                                 9
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 10 of 44



       33.     Additionally, Ohio National, as detailed below, conducted and solicited business

in Massachusetts, engaged in a persistent course of conduct in Massachusetts and/or derived

substantial revenues from goods or services used in Massachusetts, and engaged in conduct

which caused foreseeable injuries to Plaintiffs, Massachusetts residents, in Massachusetts.

       34.     Massachusetts is the focal point of the facts underlying this matter and of the

harm suffered in this action.

       35.     Ohio National purposefully and deliberately participated in wrongful conduct that

inflicted predictable injury in Massachusetts to Plaintiffs.

       36.     Ohio National knew that the brunt of the wrongful actions would be felt by

Plaintiffs in Massachusetts, where Ms. Benison and Commonwealth are residents, and where

Commonwealth maintains its headquarters and principal place of business.

       37.     Ohio National is also subject to the jurisdiction of Massachusetts courts based on

continuous and systematic activity within Massachusetts.

       38.     Defendant Ohio National Equities, Inc. is registered with the Commonwealth of

Massachusetts to engage in securities business in Massachusetts under the Massachusetts

Uniform Securities Act.

       39.     Defendants Ohio National Life Insurance Company and Ohio National Life

Assurance Company have sought and obtained licenses to write insurance in the Commonwealth

of Massachusetts, and each has over 200 appointed insurance agents located within

Massachusetts.

       40.     Ohio National solicits and advertises products to consumers and businesses in

Massachusetts.




                                                 10
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 11 of 44



        41.     Among other things, Ohio National’s website (http://www.ohionational.com),

which is available to businesses and consumers in Massachusetts, advertises that Ohio National’s

products are available nationwide, including in Massachusetts, and that Ohio National Life

Insurance Company and Ohio National Life Assurance Company have obtained Massachusetts

“certificates of authority.”

        42.     Ohio National’s website (http://www.ohionational.com) also advertises that

professional contracts, including career agent contracts, general agent contracts and producing

agent contracts, are available to financial professionals within Massachusetts.

        43.     Thus, Ohio National sells products to, and enters into contracts with,

Massachusetts residents, including without limitation purposefully and knowingly selling a

substantial number of Contracts to Massachusetts residents.

        44.     Ohio National, by carrying out regular business transactions with Massachusetts

businesses and consumers, purposefully availed themselves of the privilege of conducting

activities within Massachusetts, thus invoking the benefits and protections of its laws.

        45.     For these reasons, as well as the reasons detailed below, Ohio National has

sufficiently entered into the business life of Massachusetts, so that they may not now avoid the

consequences of suit here.

        46.     Venue in this Court is proper pursuant to 28 U.S.C. §§1391(b)(1) and (c)(2),

because Ohio National are entities with the capacity to be sued in their common name and are

subject to this Court’s personal jurisdiction with respect to this civil action.

        47.     Venue in this Court is also proper pursuant to 28 U.S.C. §1391(b)(2) because, as

detailed below, a substantial part of the events or omissions on which the claims are based

occurred in Massachusetts, and the subject contract, the Selling Agreement and Addendum, were


                                                  11
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 12 of 44



executed here, and the termination of the Selling Agreement and the Servicing Agreement offer

were sent by Ohio National to Commonwealth in Massachusetts.

                           REMAINING FACTUAL BACKGROUND

                               Commonwealth Financial Network.

        48.     Commonwealth offers investment and advisory products and services directly to

retail customers through agents and brokers who are licensed and registered with FINRA, with

the SEC and with state insurance agencies.

        49.     Commonwealth supervises and processes the investment business of the financial

professionals who affiliate with it; i.e. its Representatives.

        50.     Commonwealth affiliates with Representatives to market, promote and sell

financial products, and provides Representatives with the resources and facilities of a full-service

broker dealer and/or investment advisory firm, as well as ongoing professional and operational

training and support to assist them in performing their duties.

        51.     Representatives affiliate with Commonwealth based upon the goodwill and

reputation of Commonwealth in the financial services industry, including in large part

Commonwealth’s reputation for selecting high quality financial products and ensuring that

Representatives are compensated properly for selling and servicing those products.

        52.     Commonwealth’s customers are the clients of its Representatives.

        53.     Some of the financial products selected by Commonwealth to be available to its

Representatives for sale and servicing are manufactured by third party companies, such as Ohio

National, with which Commonwealth enters into selling and/or servicing agreements.

        54.     In those circumstances, Commonwealth’s revenue and its Representatives’

compensation are based on the commissions received from third parties for the sale and/or


                                                  12
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 13 of 44



servicing of the third parties’ financial products sold to customers by Commonwealth’s

Representatives.

       55.       Commonwealth selects each financial product based on various factors; most

notably, its compliance with securities laws, the financial soundness of the company offering the

financial product, the suitability of the product for its customers, and the compensation that will

be provided for selling the product.

       In 1998, Commonwealth Enters into the Selling Agreement with Ohio National.

       56.       In 1998, Ohio National entered into the Selling Agreement with Commonwealth.

A true and accurate copy of Ohio National’s June 15, 1998 letter to Commonwealth is attached

hereto as Exhibit H. See also Exs. A-C.

       57.       Under the Selling Agreement, Ohio National appointed Commonwealth to sell its

Contracts: “ONL … hereby appoint[s] BD to supervise solicitations of the Contracts, and to

facilitate solicitations of sales of the Contracts which are described in the Schedule(s) of

Commissions attached hereto.” See Ex. A, ¶1.

       58.       For a Representative to sell an Ohio National Contract, the Representative must

be vetted and appointed as Ohio National’s agent to solicit sales of the Contracts. See Ex. A, at

1-2.

       59.       As part of the Selling Agreement, Commonwealth specifically agreed that it:

                 …shall have full responsibility for supervision of all
                 Representatives associated with BD who are engaged directly or
                 indirectly in the offer or sale of the Contracts and all such persons’
                 activities in connection with the sale of the Contracts.

See Ex. A, ¶5.

       60.       Commonwealth agreed also to ensure the completeness of all Contract

applications, as well as the suitability of all sales. See Ex. A, ¶7.

                                                  13
                 Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 14 of 44



              61.            Once a Contract is accepted and issued to a Commonwealth customer,

Commonwealth then transfers all premiums paid on the Contract to Ohio National. See Ex. A,

¶8.

              62.            Commonwealth agreed further to take steps to ensure that, once purchased, the

Contracts remained in force and were not replaced. Specifically, Commonwealth expressly

agreed, “that neither it nor its Representatives will:

                             … engage in any course of conduct to systematically replace
                             Contracts issued by [Ohio National]; or recommend or cause the
                             surrenders (sic) of cash values of the Contracts to purchase or
                             exchange for insurance policies or annuities issued by other
                             insurance companies, unless such action is in the best interests of
                             the Contract Owner. This provision will continue in force after the
                             termination of this Agreement.

See Ex. A, ¶23.

              63.            For the sale of Contracts under the Selling Agreement, Ohio National agreed that:

                             Commissions payable in connection with the contracts shall be paid
                             to BD according to the Commission Schedule(s) relating to this
                             Agreement as they may be amended from time to time and in effect
                             at the time the Contract Payments are received by [Ohio National].

See Ex. A, ¶9.

              64.            The Commission Schedule provided by Ohio National and incorporated into the

Selling Agreement addressed payment of commissions to Commonwealth and its

Representatives regarding three different Variable Annuity Contracts: ONcore Premier FPDA

(“Premier”); ONcore Value FPDA (“Value”); and ONcore Flex FPDA (“Flex”).1 See Ex. B.




                                                            
1
 On information and belief, Ohio National published Commission Schedules for all of its Variable Annuity
Contracts.
                                                               14
            Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 15 of 44



           65.   The Commission Schedule also identified three types of commissions that could

be paid on a Contract: commissions on initial premiums; commissions on add-on premiums; and

trail commissions. See Ex. B.

           66.   The Commission Schedule provided that, for some Contracts, Representatives

could choose from commission pay out options. See Ex. B, at 1.

           67.   Specifically, the Commission Schedule allowed Commonwealth and its

Representatives, on certain Contracts, to choose to be paid a greater amount upon the initial sale

of the Contract, or to be paid more evenly (in the form of a trail commission) over the life of the

Contract. See Ex. B, at 1.

           68.   All of the commission options for all of Ohio National’s Variable Annuity

Contracts under the Commission Schedule provided a trail commission for Commonwealth and

its Representatives, except for Value Option 1. See Ex. B, at 1-2.

           69.   A trail commission is compensation based on both the premiums paid by the

customer and the earnings on those premiums that is deferred by Commonwealth and the

Representative for at least a year, and that lasts until the Contract is annuitized or surrendered.

For example, if a Representative sells a Contract for a premium of one-hundred thousand dollars

($100,000), and agrees to a one percent trail commission starting in deposit year seven, then the

Representative’s trail compensation for that sale will be one-thousand dollars ($1,000) plus the

earnings on that initial premium per year, but the Representative will only begin to be paid the

trail compensation seven years from the sale of the Contract. See Ex. B.

           70.   The Commission Schedule also provided that, “[t]rail commissions will continue

to be paid to the broker dealer of record while the Selling Agreement remains in force.” See Ex.

B, at 2.


                                                 15
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 16 of 44



       71.    From 1998 to the present, Ohio National weekly sends to Commonwealth in

Massachusetts the following: (a) commission statement(s) identifying the commissions payable

to Commonwealth for each Contract; and (b) payment for the total amount of commissions due.

                             Addendum to the Selling Agreement

       72.    As noted, the Commission Schedule provided that trail commissions would be

paid to Commonwealth while the Selling Agreement remained in force; however, neither the

Schedule, nor the Selling Agreement (Ex. A) addressed the payment of trail commissions

when/if the Selling Agreement was terminated. Exs. A and B, at 2.

       73.    Consequently, during negotiations over the Selling Agreement, Commonwealth

drafted, and Ohio National executed contemporaneously with the Selling Agreement, an

Addendum to the Selling Agreement (“Addendum”) to specifically address the payment of trail

commissions when/if the Sales Agreement was terminated. See Ex. C.

       74.    Pursuant to the Addendum, Ohio National agreed that:

              [A]t the termination of this contract all commissions … payable
              to Commonwealth Equity Services, Inc. as provided by the
              Agreement shall continue to be payable to Commonwealth
              Equity Services, Inc. for as long as they are listed as the Broker-
              Dealer of record[.]

See Ex. C, at 1 (emphasis added).

       75.    Consequently, even if the Selling Agreement was terminated, Commonwealth

would still receive commissions for as long as it remained the Broker-Dealer of record.

       76.    With respect to termination of the Selling Agreement, the parties agreed that:

              This Agreement may be terminated at the option of any party upon
              sixty (60) days written notice to the other parties, or without notice
              at the option of any party hereto upon a material breach by any party
              of the covenants and terms of this agreement.

See Ex. A, ¶20.
                                               16
                 Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 17 of 44



                                     Ohio National Benefits from Commonwealth’s Business

              77.            In 1998, Commonwealth commenced selling Ohio National Contracts through its

Representatives to customers.

              78.            Thus, Ohio National, through the Selling Agreement, gained access to

Commonwealth's Representatives, clients and potential clients.

              79.            Commonwealth’s existing and prospective customers are the lifeblood of

Commonwealth’s business.

              80.            Representatives, such as Ms. Benison, generate good will and a positive

reputation with customers by providing sound financial advice free of conflicts of interest, by

offering suitable financial products based upon each client’s individual needs, and by effectively

servicing each customer’s investments.

              81.            Commonwealth is currently servicing approximately seven hundred and ninety-

eight (798) Ohio National Contracts that pay trail commissions, which, upon information and

belief, provide millions of dollars in revenue for Ohio National annually.

                                      Ohio National’s Variable Annuities with GMIB Riders

              82.            Among the Contracts Ohio National issues are ONcore variable annuities

(“Variable Annuities”)2, which are deemed securities under the Securities Act of 1933 (“1933

Act”).

              83.             As part of that offering, Ohio National provides information regarding the

product via a prospectus filed with the SEC.




                                                            
2
  On information and belief, Ohio National offers variable annuity products under the following names: ONcore
Flex; ONcore Flex II; ONcore Lite; ONcore Lite II; ONcore Lite III; ONcore Premier; ONcore Premier II; ONcore
Ultra; ONcore Ultra II; ONcore Value; ONcore Wrap; ONcore Xtra; and ONcore Xtra II.
                                                               17
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 18 of 44



       84.     For example, the ONcore Flex Variable Annuity Prospectus contains information

for customers concerning, among other things, the minimum initial payment required to purchase

a contract, the treatment of the variable annuity under federal tax laws, and the payouts to the

customer. See Ex. G.

       85.     An ONcore Variable Annuity issued by Ohio National is a security for which the

customer pays a premium to purchase a Contract. The premium is used to purchase shares in

mutual funds held in Ohio National’s Variable Account A (“VAA”).

       86.     Any money invested in the Contract grows tax deferred. The initial premium, any

additional premiums paid, and the market performance of the underlying investments, becomes

the overall Contract value.

       87.     When the Contract holder decides to annuitize the Variable Annuity, Ohio

National must pay the Contract holder either the value of the Contract or lifetime annuity

payments. See Ex. G, at 1.

       88.     At the time of the purchase, the customer can select among several riders that

affect the way Contract-based funds will be dispersed by Ohio National.

       89.     Among the types of riders offered are GMIB Riders which, as noted, provide the

client with the opportunity to take a predictable and guaranteed retirement income for life,

regardless of the performance or value of the underlying contract investments.

       90.     In other words, if the amount due the customer pursuant to a GMIB Rider is

greater than the “value of [the customer’s] interest in the VAA,” the difference is paid from Ohio

National’s general account. See Ex. G, at 47.




                                                18
           Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 19 of 44



                          Ohio National Tries to Incent Representatives to
                          Advocate Surrender of Clients’ GMIB Annuities.

          91.      Ohio National decided that it wanted to get out from under the unprofitable GMIB

Riders.

          92.      In late 2017, Commonwealth received notice from Ohio National that, starting

January 2, 2018, Ohio National would offer to exchange a customer’s Contract containing a

GMIB Rider for another Ohio National product without a GMIB Rider (the “Offer”). A true and

accurate copy of the notice (“Offer”) is attached hereto as Exhibit I.

          93.      In connection with the Offer, Ohio National stressed that Representatives would

benefit from a client’s exchange of a Contract containing a GMIB Rider because the exchange

would count as a “new sale” for which the Representative would receive (another) commission.

See Ex. I, at 2.

          94.      Ohio National also admitted that it could benefit from the exchange:

                   Ohio National could gain a financial benefit, because, due to
                   regulatory changes and a prolonged period of low interest rates,
                   supporting the guarantees associated with the VA contracts and
                   GMIB riders may be more expensive for us than the guarantees
                   associated with the [new contracts].

See Ex. I, at 2.

          95.      On December 1, 2017, Ohio National published the Offer as a supplement to its

May 2017 Prospectus. A true and accurate copy of the December 1, 2017 supplement (“2017

Supplement”) is attached hereto as Exhibit J.

          96.      The 2017 Supplement cautioned clients that evaluating the financial implications

of the proposed exchange could be complicated and, therefore, it was recommended that clients

consult with their financial advisor before accepting the Offer:

                   You should consult with your financial professional … to discuss
                   factors relevant to your financial needs and retirement goals. We
                                                   19
            Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 20 of 44



                   cannot give you any investment advice or recommend whether you
                   should accept this Offer.

See Ex. J, at 3.

           97.     The 2017 Supplement also alerted clients to the incentive being provided to

broker-dealers and their Representatives, as well as Ohio National’s likely gain if the client

accepted the offer:


                   [Ohio National] could gain a financial benefit from the Offer
                   because … supporting the guarantees associated with the Eligible
                   ONcore variable annuities and the Eligible GMIB riders may be
                   more expensive for us than the guarantees associated with the
                   ONdex fixed indexed annuities and the GLWB riders.
                                                  …
                   Your financial professional may receive compensation from his or
                   her broker-dealer due to the exchange. Such compensation may be
                   higher or lower than the compensation they would receive if you did
                   not accept the Offer and maintained your ONcore variable annuity,
                   which may provide them an incentive in recommending whether or
                   not you should accept the Offer. Contact your financial professional
                   for information about the compensation he or she receives.

See Ex. J, at 10.

           98.     The Offer potentially affected two-hundred and thirty-two (232) Commonwealth

clients.

           99.     The Offer, from Ohio National’s perspective, was unsuccessful. Many

Commonwealth Representatives, including Ms. Benison, advised most of their customers not to

accept the Offer because the “new” annuity would not provide the high level of guaranteed

financial return available under the existing GMIB Annuities.

           100.    As a result, out of the approximately 232 Commonwealth clients eligible for the

“swap,” only approximately sixteen (16) Contracts were “swapped,” representing less than 7%.

Only one, out of twenty-five, of Ms. Benison’s clients made the “swap.”


                                                   20
           Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 21 of 44



           Ohio National Offers a Second Variable Annuity Exchange “Opportunity.”

       101.     On May 11, 2018, Ohio National published a supplement to its May 1, 2018

ONcore Variable Annuity Prospectuses, offering another exchange for each customer’s ONcore

Contract with GMIB Rider (the “Second Offer”). A true and accurate copy of the May 11, 2018

Supplement (“Second Offer”) is attached hereto as Exhibit K.

       102.     The Second Offer appeared to apply to all ONcore Variable Annuity products

with a GMIB Rider, and the offer period lasted from June 4, 2018 to September 7, 2018. See Ex.

K, at 1-2.

       103.     Ohio National again acknowledged the possibility of it receiving a financial

benefit:

                We could gain a financial benefit from the Offer because, due to
                regulatory changes and a prolonged period of low interest rates,
                supporting the guarantees associated with the eligible ONcore
                variable annuities and the Eligible GMIB riders may be more
                expensive for us than the guarantees associated with the ONdex
                fixed indexed annuities and the GLWB riders.
See Ex. K, at 8.

       104.     Ohio National acknowledged also that the Second Offer might create a conflict of

interest between clients and their advisors:

                Your financial professional may receive compensation from his or
                her broker-dealer due to the exchange. Such compensation may be
                higher or lower than the compensation they would receive if you did
                not accept the Offer and maintained your ONcore variable annuity,
                which may provide them an incentive in recommending whether or
                not you should accept the Offer.

See Ex. K, at 8.

       105.     As part of the Second Offer, Ohio National created two letters: one to send to

Representatives, and one to give customers. A true and accurate copy of the letter for

Representatives (“Second Offer Representative Letter”) is attached hereto as Exhibit L.
                                                21
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 22 of 44



        106.      Ohio National’s letter for Representatives highlighted the economic incentive for

Representatives to counsel their clients to accept the Second Offer: “We value our relationship

with you, so please note that this exchange will count as a new sale and compensation will be

applied accordingly.” See Ex. L.

        107.      The Second Offer Representative Letter again stated also that the Second Offer

was in Ohio National’s interest: “Ohio National could gain a financial benefit, because …

supporting the guarantees associated with the VA contracts and GMIB riders may be more

expensive for us than the guarantees associated with the FIA contracts and GLWB riders.” See

Ex. L, at 1.

        108.      On May 14, 2018, Ohio National advised Commonwealth in an email that the

Second Offer applied only to Contract holders in California. A true and accurate copy of the

May 14, 2018 Email (“Second Offer Email”) is attached hereto as Exhibit M.

        109.      The Second Offer potentially affected five (5) Commonwealth clients.

        110.      The Second Offer, from Ohio National’s perspective, was again unsuccessful.

Indeed, of the five Commonwealth clients eligible for the “swap,” zero Contracts were

“swapped.”

                               Ohio National Notifies Commonwealth that
               it is Terminating the Selling Agreement Effective December 2018, and
                    States its Intention to Stop Paying Compensation at that Time.

        111.      In a letter dated September 20, 2018, Commonwealth was advised by Ohio

National that Ohio National was terminating the Selling Agreement effective December 12,

2018. See Ex. D.




                                                  22
          Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 23 of 44



         112.   The Termination Letter stated also that, “[y]ou will be receiving information

shortly about the terms for servicing your clients after termination of the selling agreement.” See

Ex. D.

         113.   Commonwealth then received a second letter from Ohio National, dated

September 21, 2018, stating that all compensation under the Selling Agreement, including trail

commissions, would end upon termination of the Selling Agreement, or on December 12, 2018.

See Ex. E.

         114.   As noted above, Ohio National’s stated position -- that all compensation under the

Selling Agreement, including trail commissions, would end upon termination of the Selling

Agreement -- is directly contradicted by the Addendum, which provides expressly that such

compensation “shall continue to be payable to Commonwealth Equity Services, Inc. for as long

as they are listed as the Broker-Dealer of record[.]” See Ex. C.

                Ohio National Offers Commonwealth a “Servicing Agreement.”

         115.   At the same time it provided notice of termination of the Selling Agreement and

its position that it would stop all compensation (including trail compensation), Ohio National

claimed that, if Commonwealth agreed to sign a new “Servicing Agreement,” Commonwealth

and its Representatives could “continue to service your clients with Ohio National contracts.”

See Ex. E.

         116.   The Servicing Agreement Letter then stated that, “[t]he Servicing Agreement also

provides for a service fee to be paid to you for your clients with Ohio National individual annuity

contracts, except for contracts which contain a Guaranteed Minimum Income Benefit rider.”

See Ex. E. (Emphasis supplied.)




                                                23
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 24 of 44



       117.    The Servicing Agreement Letter stated that the Servicing Agreement was to be

completed and returned to Ohio National by December 13, 2018.

       118.    Moreover, under the Servicing Agreement (as opposed to the Selling Agreement)

Ohio National would provide compensation only for select Contracts:

               In exchange for the Services provided under this Agreement, ONL
               agrees to pay BD a service fee (the ‘Service Fee’) equivalent to the
               compensation provided for in the compensation schedules appended
               to the Selling Agreement for the Contracts listed on the schedule
               attached to this Agreement (the ‘Listed Contracts’).

Ex. F, ¶8.

       119.    As described in the Servicing Letter, GMIB Riders were excluded: “any

individual contract that, as of the date of this Agreement, includes a guaranteed minimum

income benefit rider (‘GMIB’) is excluded.” See Ex. F, at 7.

       120.    Further, the Servicing Agreement specifically provided that Ohio National can

unilaterally terminate the Servicing Agreement and, once terminated, Ohio National will no

longer pay Commonwealth any compensation on any Contracts: “Termination of this

Agreement, for any reason, shall also terminate any right of BD to receive future compensation

payments from [Ohio National][.]” See Ex. F, ¶8.


   Commonwealth Contacts Ohio National Seeking Information and Representations of
              Future Compliance but Ohio National Fails to Respond.

       121.    On October 9 and 11, 2018, Commonwealth sent emails to Ohio National using

the email address provided in the Servicing Agreement Letter (legal@ohionational.com)

requesting information on the termination of the Selling Agreement, the termination of trail

commissions, and the effect of signing the new Servicing Agreement. True and accurate copies

of the October 9 and October 11, 2018 emails are attached hereto as Exhibit N.


                                               24
           Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 25 of 44



          122.   In pertinent part, the October 11, 2018 email requested that Ohio National identify

the language in the Selling Agreement upon which the following Ohio National assertion was

based: “[p]ursuant to your selling agreement, all individual annuity trail compensation under the

selling agreement will cease at that time.” See Ex. N.

          123.   Commonwealth made this request because, among other things: (1) no such

language appears in the Selling Agreement; and (2) language in the Addendum directly

contradicts Ohio National’s assertion – i.e. “shall continue to be payable to Commonwealth

Equity Services, Inc. for as long as they are listed as the Broker-Dealer of record[.]” Ex. C.

          124.   Ohio National failed to provide any response to the October 9 and October 11

emails.

          125.   By letter dated October 15, 2018, Ohio National was reminded of its obligations

under the Selling Agreement and the incorporated Addendum. Commonwealth indicated that it

was prepared to undertake legal means to enforce the Addendum. A true and accurate copy of

the October 15, 2018 letter (“Demand Letter”) is attached hereto as Exhibit O.

          126.   The Demand Letter also asked for specific factual representations to determine

whether Ohio National intended to comply with the terms of the Addendum; namely, whether

Ohio National would continue to pay, “‘all commissions, remuneration, expense allowances, and

credits’ including without limitation individual annuity trail compensation, after December 12,

2018.” See Ex. O, at 2.

          127.   The Demand Letter asked also about what would occur if Commonwealth did not

sign the new Servicing Agreement; specifically asking, among other things, whether

Commonwealth would remain the broker dealer of record for all Ohio National securities

products sold by Commonwealth Representatives, and whether Commonwealth Representatives


                                                 25
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 26 of 44



would still have access to client information and the ability to service the Ohio National

securities products. See Ex. O, at 3.

        128.    The Demand Letter also asked bluntly whether Ohio National truly intended to

cease paying all compensation owed to Commonwealth with respect to those annuities sold with

a GMIB Rider, regardless of whether Commonwealth signed the new Servicing Agreement. See

Ex. O, at 4.

        129.    Ohio National failed to provide any substantive response to the Demand Letter.

Instead, Ohio National sent a letter stating in full:

                    Your letter of October 15, 2018, has been forwarded to our Firm for
                    review and response. We will be looking at these issues in the short
                    term. We did want to advise you, however, that the undersigned will
                    be in trial for approximately two weeks and we thus will not be able
                    to respond to you until thereafter. Thank you in advance for your
                    attention.

A true and accurate copy of the Demand Letter Receipt is attached hereto as Exhibit P.

        130.    Upon information and belief, if Commonwealth does not sign the Servicing

Agreement, Ohio National will not compensate Plaintiffs in any way for servicing any Contracts.

        Ohio National’s Unlawful Conduct is Widespread and Continues Even After
           Commonwealth Identified Its Concerns and Demanded Compliance.

        131.    Approximately Ninety (90) Commonwealth Representatives are currently

servicing Ohio National Contracts that pay trail commissions.

        132.    Commonwealth services approximately seven hundred and seventy-five (775)

Contracts from which it derives trail compensation (“Trail Contracts”).

        133.    Currently, Ohio National pays Commonwealth approximately one million dollars

($1,000,000) per year of trail compensation on Trail Contracts.




                                                  26
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 27 of 44



       134.     On information and belief, if Commonwealth does not sign the Servicing

Agreement, Ohio National will not pay Commonwealth any of the trail compensation.

       135.     Instead, Ohio National will retain the approximately one million dollars

($1,000,000) per year in trail compensation it otherwise would have paid Commonwealth if the

Selling Agreement was not terminated.

       136.     Approximately fifty-seven (57) Commonwealth Representatives service Contracts

with GMIB Riders (“GMIB Accounts”).

       137.     Commonwealth clients have paid over thirty-two million dollars ($32,000,000) in

premiums on the GMIB Accounts.

       138.     Of the Trail Contracts, approximately three hundred and fifty-nine (359) are

GMIB Accounts.

       139.     Ohio National pays Commonwealth approximately four hundred and fifty

thousand dollars ($450,000) per year in trail compensation on the GMIB Accounts.

       140.     If Commonwealth signs the Servicing Agreement, Ohio National will not pay

Commonwealth any of this trail compensation.

       141.     If Commonwealth does not sign the Servicing Agreement, Ohio National will still

not pay Commonwealth any of this trail compensation.

       142.     Instead, Ohio National will retain the approximately four hundred and fifty

thousand dollars ($450,000) per year in trail compensation it otherwise would have paid

Commonwealth if the Selling Agreement was not terminated.

                Ohio National Decides to Go Directly to Commonwealth Clients
              to Cause Those Clients to Terminate Annuities with a GMIB Rider.

       143.     In its October 29, 2018 Email, Ohio National notified Commonwealth and

affected Representatives that:

                                                27
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 28 of 44



               From November 12, 2018 through February 11, 2019, Ohio National is offering
               the opportunity for eligible clients to participate in a Buyout offer of their…variable
               annuity contract with Guaranteed Minimum Income (GMIB) rider. By accepting
               this offer, clients will be cancelling their variable annuity contracts and all attached
               riders in exchange for an Enhanced Contract Value, which they may receive as a
               cash surrender or transfer to a financial product available from another financial
               institution.

See Ex. Q.

       144.    The first of the sample client letters enclosed in the October 29, 2018 Email

targets clients with an annuity that contains a GMIB Rider:

               RE: Contract Number [Contract Number]

               Dear [Name],

               You worked with your financial professional to develop a plan that helped prepare
               you for retirement, and you included an Oncore variable annuity with an optional
               Guaranteed Minimum Income Benefit (GMIB) rider as part of that plan.

               However, Ohio National recognizes that life changes, and since purchasing your
               variable annuity, your retirement goals might have changed. This may include the
               flexibility of having more assets to address an immediate need or to reinvest these
               assets in another financial product better suited to address your new goals.


A true and accurate copy of the First Sample Client Letter is attached hereto as Exhibit R.


       145.    Ohio National then purports to give the recipient of the notice an “understanding

of this buyout offer”:

               Ohio National is pleased to offer you an opportunity to enhance your financial
               assets in return for your agreement to cancel your Oncore variable annuity contract
               and guaranteed benefits. Deciding whether to accept this offer is an important
               decision. You may wish to work with a trusted financial professional to evaluate
               your retirement plan and retirement income needs to determine if this offer is right
               for you.

See Ex. R.

       146.    In that same letter, according to Ohio National:

               By accepting this offer, your variable annuity’s Contract Value will be enhanced
                                                 28
        Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 29 of 44



              by an amount equal to the greater of:

                     1. An Enhancement Amount equal to 50% (the ‘Enhancement
                        Percentage’) of the Enhancement Base, which is defined as your
                        Contract Value subtracted from the value of your GMIB rider’s
                        Guaranteed Earnings Income Base (GEIB), up to a maximum of 20% of
                        the GEIB value; or

                     2. A Minimum Enhancement Amount equal to 7.5 % (the ‘Minimum
                        Enhancement Percentage’) of your Contract Value[.]

              You may then receive the Enhanced Contract Value as a cash surrender or transfer
              it to a financial product available from another financial institution. In addition,
              we’ll waive any and all charges associated with surrender if you accept the Buyout
              Offer.

See Ex. R.

       147.   Ohio National then attempts to “explain” to the client the economics of the

proposed buyout:

              Contract and rider values
              As of the date of this letter, your Contract Value, GEIB value and enhanced values
              are as follows:

              Enhancement Amount Calculation

               Step 1.

                              $[GEIB Value] - $[Contract Value] = $[Enh Base]

                             GEIB Value – Contract Value = Enhancement Base

               Step 2.
                                 $[Enh Base] x 50% = $[Enh Amount]
                  Enhancement Base x Enhancement Percentage = Enhancement Amount*
                *The Enhancement Amount cannot exceed 20% of the GEIB Value[, or $Ehn
                                                Max].




                                               29
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 30 of 44



               Minimum Enhancement Amount Calculation

                  Step 1.

                                 $[Contract Value] x 7.5% = [Min Ehn Amount]
                        Contract Value x Minimum Enhancement Percentage = Minimum
                                             Enhancement Amount

               If you accept this offer, the greater of the two enhancement values above ($[ENH
               Amount] and $[Min Enh Amount] will be added to your Contract Value as of the
               date all requirements are received in good order.

               As a result, your Enhanced Contract Value as of the date of this letter would
               be $[Ehn Contract Value].

See Ex. R, at 2 (Emphasis original).

       148.    Then, in bold faced language, the client is warned that: “You may only accept

the offer between November 12, 2018 and February 11, 2019. However, we may choose to

end the offer period sooner, in which case you will be notified.” See Ex. R, at 3.

       149.    Notably, nothing in the sample client letter indicates to the client that Ohio

National sent a copy of the letter to his/her Representative.

       150.    The second sample client letter addresses the same subject matter as the first, but

appears to be directed to clients who purchased a variable annuity that has both a GMIB Rider

and an “Annual Reset Death Benefit Rider[.]” A true and accurate copy of the Second Sample

Client Letter is attached hereto as Exhibit S.

       151.    As noted, the third enclosure was “[a] copy of the GMIB Buyout Offer

Acceptance Form” (the “Buyout Form”). A true and accurate copy of the Buyout Form is

attached hereto as Exhibit T.

       152.    The Buyout Form begins with a representation to be made by the targeted client:

               I understand that, by signing this form, I am accepting Ohio National’s offer to
               enhance my Contract Value in return for my agreement to terminate my variable
               annuity and any associated rider(s).
                                                 30
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 31 of 44



See Ex. T.

       153.    The Form then gives the client only two options:

               I want to transfer/exchange my full Enhanced Contract Value to a financial product
               available from another financial institution.
                                                ***
               I want to take receipt of the Enhanced Contract Value as a Full Surrender[.]

See Ex. T.

       154.    At the end of the client’s signature line is an asterisk that “leads” the client to fine

print at the bottom of the document. Remarkably, the language purports to provide Ohio

National with a general release and also contains hold harmless language:

               The above-signed hereby agrees, for ourselves, and, if any, our subsidiaries, agents,
               employees and directors at all times to indemnify and hold harmless The Ohio
               National Life Insurance Company (ONLIC), each of its subsidiaries, agents,
               employees and directors against any and all claims, liabilities, damages, demands,
               actions, controversies, charges, expenses and losses sustained or incurred on
               ONLIC’s actions in making the change requested above and release the same from
               any liability arising from the execution of this transaction.

See Ex. T, at 3.

       155.    It is therefore clear that Ohio National now intends to circumvent or reduce the

influence of the Representatives by going directly to the clients of the Representatives and

dangling cash in front of those clients; presumably because Ohio National believes the

agreements it made with Commonwealth, with the Representatives and, ultimately, with the

clients, are no longer in the best interests of Ohio National.

       156.    Thus, Ohio National is taking direct, concerted effort to have Plaintiffs’ clients

terminate their Contracts with the GMIB Rider.

       157.    Upon information and belief, Ohio National intends to take the position that if

Plaintiffs’ client accepts the Buyout Offer, Ohio National will not pay any future trail

commissions to Plaintiffs relating to that client’s Contract.

                                                 31
            Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 32 of 44



           Ohio National’s Unlawful Behavior Continues to Irreparably Harm Plaintiffs.

           158.   On information and belief, Ohio National’s termination of the Selling Agreement

and unlawfully ceasing to pay trail commissions is intended to pressure Commonwealth to enter

into the Servicing Agreement and, thereby, to agree to terms that are different from what was

agreed to by way of the Selling Agreement. Ohio National, also on information and belief,

seems to want the ability to claim that Commonwealth has waived or released rights under the

Selling Agreement.

           159.   The Servicing Agreement is detrimental to Commonwealth because it would

provide no compensation to Commonwealth or its Representatives for servicing Ohio National

GMIB Annuities. Additionally, the Servicing Agreement provides that any compensation in the

form of a service fee can be withdrawn unilaterally by Ohio National.

           160.   On information and belief, Ohio National’s unlawful conduct is also intended to

induce Commonwealth and its Representatives to counsel their customers, regardless of whether

it is in the clients’ best interest, to surrender their GMIB Annuities for other alternative

consideration, or alternatively, to create disincentives for Plaintiffs to provide advice to their

clients.

           161.   As noted, it now appears that Ohio National intends to directly, and unlawfully,

induce Commonwealth customers to exchange their current GMIB Annuities for other, less

suitable consideration, while trying to limit the involvement of the Representatives who take care

of those clients.

           162.   Ohio National’s improper conduct has caused and is continuing to cause damage

and irreparable harm to Plaintiffs, including the loss of goodwill and the negative impact to

Plaintiffs’ relationships and reputation.


                                                  32
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 33 of 44



                                      CAUSES OF ACTION

                                        COUNT I
                    Declaratory Judgment Relief (28 U.S.C. §§ 2201–2202)

       163.     Plaintiffs repeat, reallege and incorporate by reference the allegations contained in

the preceding paragraphs as if fully stated herein.

       164.     Plaintiffs request that this Court declare that: both prior to and after the

termination of the Selling Agreement, Ohio National are obligated pursuant to the Selling

Agreement to pay all trail compensation to Commonwealth on all Contracts (as defined in the

next sentence) for as long as Commonwealth remains listed as the Broker Dealer of Record for

the Contract, and failure to do so is a breach of the Selling Agreement. “Contract” means a

product of Ohio National (including without limitation all variable annuities with a Guaranteed

Minimum Income Benefit Rider) owned by a Commonwealth client and which (a) was sold

pursuant to the Selling Agreement (Exs. A-C) and (b) is in force as of the date this Judgment is

declared. The trail compensation to be paid by Ohio National to Commonwealth shall be

calculated and paid in the same manner as Ohio National were paying Commonwealth

immediately prior to the filing of this action.

       165.     Plaintiffs request that this Court declare that: notwithstanding any provision in the

Servicing Agreement or the Selling Agreement, and notwithstanding the termination of the

Selling Agreement, if Commonwealth signs the Servicing Agreement Ohio National still has the

same obligations as those set forth in the immediately preceding Paragraph;

       166.     There is an actual and justiciable controversy between the parties with regard to

these issues.

                                            COUNT II
                                         Breach of Contract


                                                  33
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 34 of 44



       167.    Plaintiffs repeat, reallege and incorporate by reference each and all of the

allegations contained in the preceding paragraphs as if fully stated herein.

       168.    Ohio National and Commonwealth are parties to the Selling Agreement, which is

a binding and enforceable contract.

       169.    Ohio National and Commonwealth intended for Commonwealth Representatives,

including Ms. Benison, to be intended beneficiaries of the Selling Agreement.

       170.    The Representatives, including Ms. Benison, are intended third-party

beneficiaries to the Selling Agreement. The language and context of the Selling Agreement

indicates an intent to benefit the Representatives, including Ms. Benison.

       171.    Recognition of a right to performance in the Representatives, including Ms.

Benison, is appropriate to effectuate this intention and the circumstances indicate that

Commonwealth intends to give the Representatives, including Ms. Benison, the benefit of Ohio

National’s promised performance.

       172.    Commonwealth has at all times fulfilled its obligations, if any, under the Selling

Agreement.

       173.    Ohio National is contractually required to pay commissions, including trail

commissions, to Commonwealth after the termination of the Selling Agreement.

       174.    As noted above, Ohio National has clearly and unequivocally informed

Commonwealth that it will not pay any commissions after the termination of the Selling

Agreement.

       175.    As a direct and proximate result of Ohio National’s anticipated breach and

unlawful conduct, Commonwealth and its Representatives, including Ms. Benison, will be

damaged, and Ohio National is therefore liable to Plaintiffs in an amount to be determined by the


                                                 34
           Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 35 of 44



Court, together with costs, interest and attorneys’ fees as allowable by law. In addition,

Plaintiffs are entitled to specific enforcement of the terms of the Selling Agreement by way of

declaratory judgment and injunctive relief.

                                       COUNT III
                 Breach of Implied Covenant of Good Faith and Fair Dealing

       176.    Plaintiffs repeat, reallege and incorporate by reference each and all of the

allegations contained in the preceding paragraphs as if fully stated herein.

       177.    All contracts include an implied covenant of good faith and fair dealing, which

requires that neither party take any action that will deprive the other of the benefit of the contract

between them. The Selling Agreement contains an implied covenant of good faith and fair

dealing.

       178.    Ohio National acted, and continues to act, as set forth above, without good faith

and/or in bad faith in connection with breaches of the covenant of good faith and fair dealing that

is implicit in the Selling Agreement.

       179.    Plaintiffs have been and continue to be damaged as a proximate result of Ohio

National’s breaches of the covenant of good faith and fair dealing.

       180.    By virtue of the foregoing, Ohio National are liable to Plaintiffs for damages in an

amount to be determined by the Court, together with costs and interest to the extent permitted by

law. In addition, Plaintiffs are entitled to specific enforcement of the terms of the Selling

Agreement by way of declaratory judgment and injunctive relief.

                                            COUNT IV
                                              Fraud

       181.    Plaintiffs repeat, reallege and incorporate by reference the allegations contained in

the preceding paragraphs as if fully stated herein.


                                                 35
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 36 of 44



       182.    Ohio National represented to Commonwealth during Selling Agreement

negotiations that Ohio National would continue to pay Commonwealth trail commissions upon

termination of the Selling Agreement as memorialized and agreed to in the commission section

of the Addendum.

       183.    On information and belief, at the time Ohio National made that representation,

Ohio National knew it was false and that, subsequent to the execution of the Selling Agreement,

Ohio National would in fact not pay Commonwealth trail commissions upon termination of the

Selling Agreement.

       184.    On information and belief, Ohio National made the false representation to induce

Commonwealth to sign the Selling Agreement.

       185.    It was material to Commonwealth, before signing the Selling Agreement, that

Ohio National agreed to pay Commonwealth trail commissions upon termination of the Selling

Agreement to ensure Commonwealth received all of its compensation under the Selling

Agreement.

       186.    Commonwealth reasonably relied on Ohio National’s misrepresentation.

       187.    Ohio National’s misrepresentation has caused and/or will cause harm to

Commonwealth.

       188.    By virtue of the foregoing, Ohio National is liable to Plaintiffs for damages in an

amount to be determined by the Court, together with costs and interest to the extent permitted by

law, and injunctive relief.




                                                36
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 37 of 44



                                           COUNT V
                 Tortious Interference with Plaintiffs’ Actual and/or Prospective
                             Contractual and/or Business Relations

       189.      Plaintiffs repeat, reallege and incorporate by reference the allegations contained in

the preceding paragraphs as if fully stated herein.

       190.      Plaintiffs have contractual and/or prospective business relations with their clients

and prospective clients.

       191.      Commonwealth has contractual and/or prospective business relations with its

Representatives, including Ms. Benison.

       192.      Ohio National was aware of those contractual and/or prospective business

relationships.

       193.      Without privilege or justification, Ohio National has purposefully and

intentionally interfered with, and is continuing to interfere with, those relationships through

improper means and/or with improper motive.

       194.      Ohio National’s tortious interference with Plaintiffs’ contractual and/or

prospective business relationships has caused and/or will cause damage to Plaintiffs.

       195.      As a consequence thereof, Ohio National are liable to Plaintiffs in an amount to

be determined by the Court, together with interest, costs and attorneys’ fees as allowable by law,

and injunctive relief.

                                            COUNT VI
                               Violation of Mass. Gen. Laws ch. 93A

       196.      Plaintiffs repeat, reallege and incorporate by reference the allegations contained in

the preceding paragraphs as if fully stated herein.

       197.      At all times material hereto, Ohio National and Plaintiffs were and are engaged in

trade or commerce within the meaning of Mass. Gen. Laws ch. 93A, §§2 and 11.
                                                  37
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 38 of 44



       198.    As alleged herein, Ohio National, while engaged in trade or commerce,

intentionally, knowingly, willfully, recklessly and/or negligently committed unfair and deceptive

acts and practices primarily and substantially in Massachusetts, and Plaintiffs have suffered and

will continue to suffer the loss of money and property as a result thereof.

       199.    Ohio National’s actions, as alleged herein, constitute unfair or deceptive acts or

practices, in violation of Mass. Gen. Laws ch. 93A, §11, that are within the penumbra of

common-law, statutory, or other established concepts of unfairness; are immoral, unethical,

oppressive, and/or unscrupulous; and have caused substantial injury to Plaintiffs.

       200.    By virtue of the foregoing, Ohio National are liable to Plaintiffs for damages in an

amount determined by the Court, together with up to three but not less than two times the amount

of Plaintiffs’ actual damages, as well as costs, interest and attorneys’ fees. In addition, Plaintiffs

are entitled to injunctive relief and specific enforcement of the terms of the Selling Agreement

by way of declaratory judgment.

                                           COUNT VII
                                        Unjust Enrichment

       201.    Plaintiffs repeat, reallege and incorporate by reference the allegations contained in

the preceding paragraphs as if fully stated herein.

       202.    Plaintiffs conferred a benefit on Ohio National by selling Ohio National’s

Variable Annuity to Plaintiffs’ customers.

       203.    Ohio National encouraged Plaintiffs to invest their time and financial resources

and were aware of Plaintiffs actions in this regard, and knowingly accepted the benefits flowing

therefrom.

       204.    Ohio National have retained and/or will retain that benefit, to Plaintiffs’

detriment, in a manner in which the result is unconscionable.

                                                  38
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 39 of 44



       205.    Due to their actions, as described above, Ohio National have been or will be

unjustly enriched at the expense of Plaintiffs.

       206.    Ohio National are therefore required to make restitution to Plaintiffs for such

unjust enrichment.

       207.    As a direct and proximate result of Ohio National’s unlawful conduct, Plaintiffs

have suffered and/or will suffer damages.

       208.    By virtue of the foregoing, Ohio National are liable to Plaintiffs in an amount to

be determined by the Court, together with interest, costs and attorneys’ fees to the extent

permitted by law, and injunctive relief.

                                             COUNT VIII
                                           Injunctive Relief

       209.    Plaintiffs repeat, reallege and incorporate by reference the allegations contained in

each and all of the preceding paragraphs as if fully stated herein.

       210.    Ohio National have no right to harm the goodwill and reputation of Plaintiffs

through their interference with relationships created, maintained and developed by and at the

expense of Plaintiffs.

       211.    Ohio National have no right to extort extra-contractual promises and benefits

from the Plaintiffs.

       212.    Unless Ohio National are enjoined from the conduct described herein, Plaintiffs

will continue to suffer irreparable harm including loss of goodwill, loss of reputation, and

financial losses that are presently not calculable. Commonwealth also faces the loss of leverage

in pending contract negotiations with Ohio National if Ohio National are not enjoined from the

conduct described herein.

       213.    Plaintiffs have no adequate remedy at law.

                                                  39
          Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 40 of 44



       214.    The irreparable harm that Plaintiffs will suffer if injunctive relief is denied

outweighs the potential harm (if any) to Ohio National if injunctive relief is granted. Plaintiffs

have demonstrated a likelihood of success on the merits and that a balancing of the equities and

the public interest favor the issuance of injunctive relief against Ohio National.

       215.    It is unjust and inequitable to permit Ohio National to benefit from the deliberate

disregard of Ohio National’s contractual and legal obligations.

       216.    The injunctive relief that Plaintiffs request would merely maintain the status quo

requiring Ohio National to adhere to the Selling Agreement and its other legal obligations and is

appropriate.

                                    PRAYERS FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       1.      Enter judgment in favor of Commonwealth and against Ohio National on all

Counts;

       2.      Declare that, both prior to and after the termination of the Selling Agreement,

Ohio National are obligated pursuant to the Selling Agreement to pay all trail compensation to

Commonwealth on all Contracts (as defined in the next sentence) for as long as Commonwealth

remains listed as the Broker Dealer of Record for the Contract, and failure to do so is a breach of

the Selling Agreement. “Contract” means an Ohio National product (including without

limitation any variable annuity with a Guaranteed Minimum Income Benefit Rider) owned by a

client of Commonwealth and/or Margaret Benison and which (a) was sold pursuant to the Selling

Agreement (Exs. A-C) and (b) is in force as of the date of this judgment. The trail compensation

to be paid by Ohio National to Commonwealth shall be calculated and paid in the same manner

as Ohio National were paying Commonwealth immediately prior to the filing of this action.


                                                 40
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 41 of 44



       3.      Declare that, notwithstanding any provision in the Servicing Agreement or Selling

Agreement, and notwithstanding the termination of the Selling Agreement, if Commonwealth

signs the Servicing Agreement (Ex. F) Ohio National still have the same obligations as those set

forth in the immediately preceding Paragraph;

       4.      Order Ohio National to pay damages to Commonwealth in an amount determined

by the Court, including all costs, interest, multiple damages and attorneys’ fees allowed by

contract and/or law;

       5.      Enter a temporary, preliminary and permanent injunction ordering as follows:

               a.      For the purposes of this Order, “Contract’ means an Ohio National product
                       (including without limitation any variable annuity with a Guaranteed
                       Minimum Income Benefit Rider) owned by a client of Plaintiff
                       Commonwealth Equity Services, LLC (“Commonwealth”) and/or Plaintiff
                       Margaret Benison and which (a) was sold pursuant to the Selling
                       Agreement (Exs. A-C), and (b) is in force as of the date of this Order.

               b.      Defendants, regardless of whether Plaintiffs sign the Servicing Agreement
                       (Ex. F) must immediately cease and desist from taking any action which
                       interferes with or impedes Plaintiffs’ ability to: (a) access information
                       concerning any Contract, including without limitation online access to
                       such information, and/or (b) otherwise service Plaintiffs’ clients who own
                       a Contract, including that Defendants are required to provide Plaintiffs at
                       least five days advance notice of any planned contact or communication
                       with Plaintiffs’ clients and provide Plaintiffs with a copy of all written
                       communications with any such client which relates to a Contract.

               c.      Defendants, both prior to and after the termination of the Selling
                       Agreement, must continue to pay all trail compensation to Commonwealth
                       on every Contract for as long as Commonwealth remains listed as the
                       Broker Dealer of Record for the Contract. The trail compensation to be
                       paid by Defendants to Commonwealth shall be calculated and paid in the
                       same manner as Defendants were paying Commonwealth immediately
                       prior to the filing of this action.

               d.      If Commonwealth signs the Servicing Agreement, notwithstanding any
                       provisions in the Servicing Agreement or Selling Agreement, and
                       notwithstanding the termination of the Selling Agreement, (a) Defendants
                       shall have the same obligations as those set forth in the immediately
                       preceding Paragraph; and (b) Commonwealth’s execution of the Servicing

                                                41
         Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 42 of 44



                      Agreement cannot be construed as a release, waiver or relinquishment of
                      any of its rights, if any, under the Selling Agreement;

              e.      This matter is hereby stayed and the parties are hereby directed to proceed
                      with arbitration in the FINRA forum in accordance with the agreement to
                      arbitrate in the Addendum (Ex. C) to the Selling Agreement (Ex. A), said
                      arbitration to cover any and all controversies arising out of or in
                      connection with this matter.

              f.      This Order shall remain in full force and effect until the earlier of: (a) such
                      time as this Court specifically orders otherwise; or (b) the FINRA
                      Arbitration Panel orders otherwise.

       6.     Grant Plaintiffs such other and further relief as the Court deems just and

equitable.

                                        JURY DEMAND

       Plaintiffs demand a trial by jury on all claims.

                                              Respectfully submitted,

                                              COMMONWEALTH EQUITY SERVICES, LLC
                                              d/b/a COMMONWEALTH FINANCIAL
                                              NETWORK, and MS. BENISON,

                                              By their attorneys,


                                              /s/ Steven L. Manchel
                                              Steven L. Manchel (BBO #551066)
                                              Michael G. Donovan (BBO #564257)
                                              MANCHEL & BRENNAN, P.C.
                                              100 River Ridge Drive, Suite 308
                                              Norwood, MA 02062
                                              (617) 796-8920
                                              (617) 796-8921 (fax)
                                              smanchel@manchelbrennan.com
                                              mdonovan@manchelbrennan.com

Dated: November 5, 2018




                                                42
Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 43 of 44
Case 1:18-cv-12314-DJC Document 1 Filed 11/05/18 Page 44 of 44
